Citation Nr: 0212998	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  01-02 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to an increased rating for a seizure disorder 
with headaches, currently evaluated as 10 percent disabling.

(The issues of whether new and material evidence has been 
submitted to reopen a claim of service connection for post-
traumatic stress disorder (PTSD), and entitlement to an 
increased rating in excess of 10 percent for residuals of a 
fractured left tibia will be the subject of a later 
decision).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to October 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2000 decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for a 
rating in excess of 10 percent for service connected seizure 
disorder with headaches, denied a claim for a rating in 
excess of 10 percent for service connected residuals of a 
fractured left tibia, and denied an application to reopen a 
claim of service connection for PTSD. 

As to the issues of whether new and material evidence has 
been submitted to reopen a claim of service connection for 
PTSD and entitlement to an evaluation in excess of 10 percent 
for residuals of a fractured left tibia, the Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105) (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the veteran and his representative notice and 
reviewing any responses to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDING OF FACT

The veteran's service-connected seizure disorder with 
headaches is manifested by subjective complaints of increased 
adverse symptomology; however, the medical evidence does not 
show that the veteran's seizure disorder with headaches 
caused at least one major seizure in the last two years or at 
least two minor seizures in the last six months.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for a seizure disorder with headaches are not met.  
38 U.S.C.A. §§ 1155, 1151, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.124a, Diagnostic Codes 8045, 
8100, 8910, 8911 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
the RO decision, the statement of the case, the supplemental 
statements of the case, and correspondence with the veteran, 
the veteran and his representative have been notified of the 
laws and regulations governing his claim for an increased 
rating and the reason for the determination made regarding 
his claim.  Moreover, VA has made reasonable efforts to 
obtain all relevant records.  Specifically, the information 
and evidence that have been associated with the claim's file 
consist of the veteran's service medical records, post-
service medical records, all records on file with the Social 
Security Administration (SSA), and written arguments 
presented by the veteran and his representative in support of 
his claim.  In addition, the veteran was asked to provide 
information regarding his treatment and the veteran 
thereafter filed or the RO thereafter obtained all available 
and identified treatment records.  Also, in June 2001, the RO 
obtained medical opinion evidence regarding the current 
severity of the veteran's service connected seizure disorder 
with headaches.

Therefore, the Board concludes that all relevant evidence 
have been obtained for determining the merits of the 
veteran's claim and no reasonable possibility exist that any 
further assistance would aid the veteran in substantiating 
the claim.  See 38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 
45620, 45630 (to be codified at 38 C.F.R. § 3.159(d)).  See 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Also 
see, Counts v. Brown, 6 Vet. App. 473, 476 (1994), citing 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991) (noting that 
the "duty to assist is not unlimited" and that "the duty 
to develop pertinent facts applies to 'all relevant 
facts.'") (citation omitted)); Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) ("'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim"); cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, because there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of this issue, adjudication of the claim at this 
juncture may go forward because it poses no risk of prejudice 
to the veteran, even though the veteran was not expressly 
provided notice of the VCAA.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

Reasons for Appeal

As to the reasons for appeal, the veteran and his 
representative contend that the veteran experiences increased 
adverse symptomatology due to the veteran's service connected 
seizure disorder with headaches, that in turn warrants an 
increased disability rating.

Factual Background

The veteran appeared for a VA neurological examination in 
October 1993.  At that time, the veteran complained of 
feeling terrible with a constant headache.  Thereafter, the 
examiner noted that there was some fluctuation and 
unreliability in the veteran's report as to the time of his 
last seizure-  once saying it was three years ago and once 
say it was one year ago.  The examiner also opined that there 
was a questionable history of convulsions and loss of 
consciousness.  Next, it was noted that the veteran was on 
two medications for seizures - Tegretol (20 mg b.i.d.) and 
Zoloft (50 mg b.i.d).  Thereafter, the examiner noted that 
the veteran's medical history included a normal 
electroencephalogram (EEG) and computerized tomography (CT) 
of the head.

On examination, the veteran appeared healthy, was slightly 
obese, had poor affect, and normal cognition, speech, 
articulation, as well as cranial nerves.  There was no 
nystagmus.  There was no weakness, ataxia, tremor, 
involuntary movement, spasticity, rigidity, or obvious 
sensory deficit.  His reflexes were symmetrically sluggish.  
His general physical examination was normal.  Neurological 
examination was unremarkable.  Thereafter, it was opined that 
the veteran had a history of underlying depression and 
possible tension headaches, seizure disorder, possibly 
secondary to trauma, but the reliability was not certain.

Contemporaneous VA treatment records, dated from August 1992 
to April 2001, were obtained by the RO.  Some of these 
records note the veteran's continued use of anti-seizure 
medication.  See, for example, VA treatment records dated in 
September 1997, August 1999, March 2000, July 2000, and 
August 2000.  In June 1993 the veteran had an EEG.  It was 
normal without evidence of epilepticform discharge and it was 
opined that there had been no changes since an earlier 
February 1991 EEG.  An October 1995 CT, ordered because of 
the veteran's history of seizures and headaches, disclosed 
moderate cortical atrophy.  A March 2000 VA treatment record 
noted the veteran reporting having had, on one earlier 
occasion, a seizure.  A May 2000 VA treatment record noted 
that the veteran carried a diagnosis of a seizure disorder.  
However, none of the records obtained by the RO  document the 
veteran having had a single seizure since August 1992. 

As to headaches, a few of the VA treatment records noted the 
veteran's complaints of head pain and headaches due to a 
sinus problem.  See VA treatment records dated in October 
1994, May 1997, and May 2000; CT dated in October 1995.

In December 2000, the RO obtained and associated with the 
record on appeal copes of the veteran's records kept by the 
SSA.  A review of the SSA records show that, while in 1987 
the SSA listed the veteran's primary diagnosis as an 
affective disorder with a secondary diagnosis of a seizure 
disorder, by 1988 the seizure disorder was dropped as a 
diagnosis.  See SSA records dated in April 1987, June 1988, 
and August 1988.  (Parenthetically, the Board notes that, 
while a review of the records provided by the SSA reveals 
voluminous VA treatment records, some of which shows the 
veteran's treatment for a seizure disorder, these records are 
dated in the mid to late 1980's and are duplicative of 
medical evidence already found in the claims file.  
Therefore, they are not helpful to the veteran's current 
claim for an increased rating.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).) 

At the veteran's most recent neurological VA examination, 
dated in June 2001, he reported that he had his first seizure 
in 1976.  Thereafter, the veteran reported that he had not 
had a seizure in five to six years.  Next, it was noted that 
the veteran took Tegretol for his seizures' which caused some 
sleepiness and dizziness.

On examination, the veteran was alert and oriented times 
three, visual fields were full, extraocular movements were 
intact, and the veteran did not have nystagmus.  Power, tone, 
and bulk were normal in the upper and lower extremities.  The 
veteran had good finger-nose-finger and heel-knee-shin.  
Sensory was normal.  Deep tendon reflexes were +2.  The 
diagnosis was well controlled seizure disorder.

Analysis

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Most recently, the veteran's service connected seizure 
disorder with headaches was rated as 10 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Code 8999-8910 
(epilepsy, grand mal).  See RO decisions dated in September 
1975, April 1977, June 1977, and December 1981; Board 
decision dated in January 1990.

Therefore, under the regulations that have been in effect 
since before the veteran filed his claim for an increased 
rating, a 10 percent rating is warranted for a confirmed 
diagnosis of epilepsy with a history of seizures.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8910.  An increased, 20 percent, 
rating is warranted when the veteran has at least one major 
seizure in the last two years or at least two minor seizures 
in the last six months.  Id.  A 40 percent rating is 
warranted when the veteran has at least one major seizure in 
the last six months, two major seizures in the last year, or 
an average of five to eight minor seizures a week.  Id.  

For rating purposes, seizures are characterized as either 
major or minor.  38 C.F.R. § 4.124a, Diagnostic Codes 8910-
8914.  A major epileptic seizure is characterized by a 
generalized tonic-clonic convulsion with unconsciousness.  
Id.  A minor seizure consists of a brief interruption in 
consciousness or in conscious control associated with staring 
or rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal); or sudden jerking movements of the arms, 
trunk or head (myoclonic type); or sudden loss of postural 
control (akinetic type).  Id.  Moreover, there is no 
distinction between diurnal and nocturnal major seizures.  
Id.  When both major and minor seizures are present, the 
epilepsy is evaluated on the basis of the predominating type 
of seizure.  Id at Note (1), (2), and (3).  In addition, when 
continuous medication is shown necessary for the control of 
epilepsy, the minimum evaluation is 10 percent.  Id.  
Additionally, to warrant a rating for epilepsy, the seizures 
must be witnessed or verified at some time by a physician.  
38 C.F.R. § 4.121.  As to frequency of the seizures, 
competent, consistent lay testimony emphasizing convulsive 
and immediate post-convulsive characteristics may be 
accepted.  Id.

First, the Board notes that the record on appeal includes the 
veteran's complaints of increased adverse symptomatology due 
to his seizure disorder.  Moreover, the record on appeal 
shows that the veteran's continues to take anti-seizure 
medication.  However, the objective medical evidence 
contained in the record on appeal fails to show the veteran 
had had a seizure since at least August 1992.  Additionally, 
when examined by VA in 1993, the veteran reported that he had 
not had a seizure in either one or three years (i.e., since 
either 1992 or 1990) and when next examined by VA in 2001, 
the veteran reported that he had not had a seizure in either 
five or six years (i.e., since either 1996 or 1995). 

The Board recognizes that a lay witness can testify as to the 
visible symptoms or manifestations of a disease or 
disability, including the frequency of ones seizures.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991); 38 C.F.R. 
§ 4.121 (2001).  Therefore, because the veteran has reported 
that he had not had any seizure, either major or minor, in at 
least the last two years, and because the medical evidence 
found in the record on appeal does not document that the 
veteran had a seizure since at least August 1992, the Board 
finds that the veteran's symptoms are not of the degree 
contemplated by the criteria for a 20 percent evaluation 
under Diagnostic Code 8910.  38 C.F.R. § 4.124a.  As 
explained above, the criteria for granting an increased 
rating under Diagnostic Code 8910 requires a degree of 
adverse symptomology not manifested by the veteran's seizure 
disorder.  Indeed, considering the documented medical history 
found in the record, only the continuos use of anti-seizure 
medication, the debility he experiences is best approximated 
by the criteria for a 10 percent rating under Diagnostic Code 
8910- when continuous medication is shown necessary for the 
control of epilepsy, the minimum evaluation is 10 percent.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an increased rating.  
38 U.S.C.A. § 5107 (Supp. 2001) and 38 C.F.R. §§ 3.102, 4.3 
(2001).  

Next, the Board notes that the record reflects that RO 
granted service connection for two disabilities for which the 
rating criteria provide separate ratings - a seizure disorder 
and headaches.  See RO decision dated in September 1975; 
38 C.F.R. § 4.27, 4.124a, Diagnostic Codes 8045, 8100, 8910.  
In the case of Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 
the Court provided direction in rating such problems.  It 
said that while evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided, it was possible for a veteran to have "separate and 
distinct manifestations" from the same injury, permitting 
different disability ratings.  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Therefore, the Board must next look at 
whether the veteran is entitled to a separate compensable 
rating for headaches.

Initially, the Board notes that under Diagnostic Code 8045, 
purely neurologic disabilities, such as epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, are to be rated under the diagnostic codes 
specifically dealing with such disabilities.  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  (Emphasis 
Added)  Ratings in excess of 10 percent for brain disease due 
to trauma under Diagnostic Code 9304 are not assignable in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. § 4.124a (2001). 

A review of the record on appeal shows that the RO granted 
service connection for a seizure disorder with headaches as 
secondary to an in-service trauma to the head sustained when 
he was struck by a motor vehicle and awarded a disability 
rating under 38 C.F.R. § 4.124a, Diagnostic Code 8910.  See 
RO decision dated in September 1975. Therefore, because the 
veteran is already being compensated for the headaches caused 
by the head trauma under Diagnostic Code 8910, as a matter of 
law, he can not be awarded a separate compensable rating 
under Diagnostic Code 8045.  See 38 C.F.R. § 4.14 (2001); 
Sabonis v. Brown, 6 Vet. App. 426, 460 (1994).

Next, the Board notes that under Diagnostic Code 8100, a 10 
percent evaluation is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  38 C.F.R. § 4.124a 
(2001).  A 30 percent evaluation requires characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  Id.  However, while a review 
of the record on appeal shows a few complaints and/or 
treatment for headaches, it does not show the veteran ever 
having been treated for "prostrating attacks."  Moreover, 
the veteran has never alleged that his headaches caused for 
"prostrating attacks."  Therefore, a separate compensable 
rating is not warranted for headaches under Diagnostic 
Code 8100.

Based on the argument made in written statements to the RO, 
the Board has given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1) (2001).  Although the 
veteran has described his seizures and headaches as being so 
bad that he cannot work, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2001).  The current 
evidence of record does not demonstrate that his seizure 
disorder has resulted in frequent periods of hospitalization 
or in marked interference with employment.  § 3.321.  It is 
undisputed that his service-connected disability has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2001).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).

Lastly, the Board notes that because of employer reluctance 
to hire an epileptic, special care is to be taken in rating 
epilepsy when there exists a definite history of 
unemployment.  38 C.F.R. § 4.124a.  Development of the 
evidence to ascertain whether epilepsy is a determining 
factor in the claimant's inability to obtain employment is 
normally required.  Id.  However, a review of the record on 
appeal shows that the veteran reported, at his June 2001 
orthopedic examination, that he had not worked in the last 20 
years primarily because of an injury he sustained when his 
left leg gave away while working with heavy equipment at 
Bethlehm Steel.  Moreover, records obtained from the SSA show 
the veteran primary diagnosis was an affective disorder, with 
some earlier reports showing his secondary diagnosis being a 
seizure disorder.  In addition, a review of the SSA records 
show that the veteran's affective disorder being cited to as 
the primary reason for why he had been unable to work.  
Consequently, seeking the additional information contemplated 
by § 4.124a regarding employment, reasons for termination, 
wages received, and the like would not be fruitful, 
especially given the fact that the veteran has admitted that 
he had not had a single seizure in the last five or six 
years.  See Gobber v. Derwinski, 2 Vet. App. 470 (1992).



ORDER

An increased rating in excess of 10 percent for seizure 
disorder with headaches is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

